Martin J.

delivered the opinion of the court.
The defendants and appellants assign, as error apparent on the face of the record, that judgment was rendered without issue having been joined — the plaintiff having, with leave of the court, amended his petition, and the defendant having filed no answer thereto.
The appellee’s points are, that no new trial was asked, and the evidence supports the verdict.
This is certainly no answer to the assignment of error, and the judgment must be reversed. Freeland vs. Lanfear. 3 Martin, N. S. 256. Hughes vs. Harrison, 8 Martin, N & 292.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, the verdict set aside and the case remanded for further proceedings, the appellee paying costs in this court